DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 24, 2022 has been entered.
Claims 1-6 are pending in the application. Claims 1, 4, 5, and 6 have been amended. Claims 1-6 will be examined. 

Information Disclosure Statement
	Receipt of Information Disclosure Statement filed January 24, 2022 is acknowledged.
Status of the Claims
The rejection of claims 1-6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn due to the amendment to claim 1.
is withdrawn due to Applicant’s amendment of the claim to add the limitation of “bleached hair”. 
The rejection of claim 4 under 35 U.S.C. 103 as being unpatentable over Minus (US 2017/0079897) in view of Yu et al. (US 6, 159,485) as applied to claims 1, 2, 3, 5 and 6 above, and further in view of KR20150062590 is withdrawn due to Applicant’s amendment of the claim to add the limitation of “bleached hair”. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 3-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-7 of copending Application No. 17/051,233 (‘233) in view of the Corbett Publication (1976, JSDC). Although the conflicting claims are not identical, they are not patentably distinct from each other because each is drawn to a method of repairing or strengthening treated hair, the method comprising (i) soaking hair in an aqueous treatment composition, (ii) rinsing the hair of step (i); wherein the aqueous composition comprises a N-acetyl amino acid, wherein the N-acetyl amino acid is N-acetyl lysine. Each recites the N-acetyl amino acid is N-acetyl lysine (claim 1, instant invention; claims 1 and 2, copending Application No. ‘233). Each recites the N-acetyl lysine is 1.5% to 2.5% of the composition (claim 3, instant application; claim 1, copending Application No. ‘233). Each recites drying the hair (claim 1, instant application; claims 3 and 4, copending Application No. ‘233). Each recites the hair is soaked in the aqueous treatment composition at a temperature of from 15°C to 40°C (claim 4, instant application; claim 6, copending Application No. 
Copending Application No. ‘233 differs from the instant application in that it does not recite bleached hair. It for this reason the Corbett Publication is added as a secondary reference. The Corbett Publication teaches the aim of bleaching is to selectively decolourize the natural pigment(s). Hydrogen peroxide or its adducts such as urea peroxide or melanin peroxide, remain the only satisfactory bleaching agents for use on human hair (page 289, col. 1, paragraph 2). The Corbett Publication teaches an important finding is that while hydrogen peroxide was the only oxidizing agent tested that was capable of solubilizing the melanin granules even though it was not the most effective agent for bleaching. Sodium hypochlorite, peracetic acid and potassium permanganate were all more effective in this respect (page 289, col. 2, paragraph 5). Based on this teaching it would have been obvious to one of ordinary skill in the art that bleached hair is oxidatively treated hair because as taught by the Corbett Publication the chemicals used to bleach hair are oxidizing agents. For these reasons, one of ordinary skill in the art would conclude that the invention defined in the instant claims would have been an obvious variation of the invention defined in the claims of copending application ‘233 in view of The Corbett Publication. 
This is a provisional nonstatutory double patenting rejection.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the isomeric form is N-α-acetyl-L-lysine" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Line 1 recites the N-acetyl lysine is in “the isomeric form”. It is noted that N-acetyl lysine has two isomeric forms, as evidenced by CHEBI:17752-N6-acetyl-L-lysine, which discloses acetyllysine (or acetylated lysine) is an acetyl-derivative of the amino acid lysine. There are multiple forms of acetyllysine-this article refers to N-ε-acetyl-L-lysine. The other form is N-α-acetyl-L-lysine (page 1, first full paragraph). 
The examiner recommends amending claim 2 to recite “The method of claim 1, wherein the N-acetyl lysine is in an isomeric form and the isomeric form is N-α-acetyl-L-lysine”.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 1, 2, 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Minus (US 2017/0079897) in view of The Corbett Publication (1976, JSDC), and Yu et al. (US 6,159,485) and CHEBI:17752-N6-acetyl-L-lysine (2016, CHEBI). 
Applicant’s invention
Applicant claims a method of strengthening the fibres of bleached hair, the method comprising the sequential steps of: (i) washing the fibres of the bleached hair; (ii) soaking the washed hair in an aqueous treatment composition, and (iii) drying the 
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
	Minus teaches formulations comprising amino acids for hair application. The formulations are used for a wide range of hair treatments (Abstract). Minus teaches follicle stimulating amino acids include L-lysine and N-acetyl cysteine (page 3, paragraph 30). Minus teaches the follicle stimulating amino acids L-lysine is 1-50 parts of the composition (page 3, paragraph 27).
Minus teaches “injured” or “damaged” hair may be used interchangeably and refer to hair strands that are reduced in strength and/or length due to prolonged and/or repeated exposure to chemical dyes and/or heat. Injured hair refers to hair that has been damaged by heat treatments such as perming and straightening and mechanical damage due to sub-optimal handling of hair (page 2, paragraph 18).
 	Minus teaches in example 1 the composition for hair application contain: N-acetyl cysteine and L-lysine and deionized or distilled water (page 4, paragraph 37). 
Regarding claim 1, Minus teaches the hair is washed with a standard conditioner and/or shampoo. The composition is applied to wet hair and hair is allowed to dry (page 4, paragraph 48).
Regarding claim 5, Minus teaches in another embodiment, hair is washed thoroughly, the composition is applied to hair and a plastic cap is placed on the hair. The processed hair is dried using a hair drier for 30-60 minutes at medium heat and left to process for 30-45 minutes (soaked for a period ranging from 3 to 45 minutes). 
Difference between the prior art and the claims 
(MPEP 2141.02)
	Minus does not specifically disclose fibres of bleached hair, the aqueous treatment composition comprises at least 1% N-acetyl lysine, the N-acetyl lysine is used at a level ranging from 1.5 to 2.5% by weight based on the total weight of the composition, or the hair is dried or allowed to dry without rinsing the aqueous treatment composition from the hair. It is for this reason The Corbett Publication, Yu et al. and CHEBI:17752 are added as secondary references.
 	The Corbett Publication teaches the aim of bleaching is to selectively decolourize the natural pigment(s), with minimal damage to the keratin matrix. Hydrogen peroxide or its adducts such as urea peroxide or melanin peroxide, remain the only satisfactory bleaching agents for use on human hair (page 289, col. 1, paragraph 2). The Corbett Publication teaches bleaching products are generally left on the hair for a long period and have been said to produce a higher damage/bleaching ratio than do alkaline system (page 289, col. 1, paragraph 2). The Corbett Publication teaches an important finding is that while hydrogen peroxide was the only oxidizing agent tested that was capable of solubilizing the melanin granules even though it was not the most effective agent for bleaching. Sodium hypochlorite, peracetic acid and potassium permanganate were all more effective in this respect (page 289, col. 2, paragraph 5).
	Yu et al. teach compositions comprising N-acetyl compounds useful to alleviate or improve various cosmetic conditions and dermatological disorders, including changes or damages to hair (Abstract). Yu et al. teach the N-acetylamino acids include N-acetyl-cysteine and N-acetyl lysine (col. 22, lines 56-59, claim 6; col. 24, lines 30-32, claim 10; col. 26, lines 10-12, claim 12).

Regarding claim 3, Yu et al. teach the total concentration of more than one N-acetyl compound ranges from 1% to 2% or 2% to 3% (col. 10, lines 16-27). Yu et al. teach in example 22 a composition comprising 2% N-acetyl-L-lysine on an oily scalp. The composition was applied to the affected area of the scalp and the area was dried with warm air to remove excess solvents (col. 18, lines 54-63).
Regarding claim 2, CHEBI:17752-N6-acetyl-L-lysine teaches acetyllysine (or acetylated lysine) is an acetyl-derivative of the amino acid lysine. There are multiple forms of acetyllysine-this article refers to N-ε-acetyl-L-lysine. The other form is N-α-acetyl-L-lysine (page 1, first full paragraph). 


Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Minus, The Corbett Publication,  Yu et al., and CHEBI:17752-N6-acetyl-L-lysine and use N-acetyl lysine and the isomeric form of N-α-acetyl-L-lysine in the methods taught by Minus. Minus teaches the hair is washed with a standard conditioner and/or shampoo. The composition is applied to wet hair and hair is allowed to dry. Minus teaches in example 1 the composition for hair application contain: N-acetyl cysteine and L-lysine and deionized or distilled water. One of ordinary skill in the art would have been motivated to use N-acetyl lysine in the compositions taught by Minus based on the teachings of Yu et al. Yu et al. teach that N-acetyl lysine is effective in hair treatment compositions. In addition, Yu et al. teach that N-acetyl cysteine and N-acetyl lysine are functionally equivalent N-acetylamino acids.  prima facie obvious to use any functionally equivalent N-acetylamino acids such as N-acetyl lysine since the prior art establishes that N-acetyl cysteine and N-acetyl lysine are functional equivalents.
Likewise, one of ordinary skill in the art would have been motivated to use the N-α-acetyl-L-lysine isomeric form of N-acetyl lysine as there are only 2 isomers of N-acetyl lysine. As there are only 2 isomers, N-α-acetyl-L-lysine and N-ε-acetyl-L-lysine, it would have been obvious to one of ordinary skill in the art to use routine experimentation and optimization to determine the isomeric form that would have the optimal hair strengthening results. The adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
	Regarding the limitation of washing the “fibres of bleached” hair, Minus teaches  “injured” or “damaged” hair may be used interchangeably and refer to hair strands that are reduced in strength and/or length due to prolonged and/or repeated exposure to chemical dyes and/or heat. Injured hair refers to hair that has been damaged by heat treatments such as perming and straightening and mechanical damage due to sub-optimal handling of hair. It would have been obvious to one of ordinary skill in the art that since Minus teaches a method for preventing, reducing or alleviating hair breakage, hair shedding or a combination thereof, the method comprising applying on the hair an effective amount of the composition of claim 1, wherein the hair is injured, damaged, dry, brittle, healthy or a combination thereof, injured or damaged hair is due to exposure 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Minus, The Corbett Publication and Yu et al. and use 1.5%-2.5% of the N-acetyl lysine in the composition. Minus teaches the hair is washed with a standard conditioner and/or shampoo. The composition is applied to wet hair and hair is allowed to dry. Minus teaches in example 1 the composition for hair application contain: N-acetyl cysteine and L-lysine and deionized or distilled water. One of ordinary skill in the art would have been motivated to use 1.5%-2.5% of N-acetyl-L-lysine in the composition because Yu et al. teach that N-
Regarding the limitation of claim 6, wherein the hair is dried or allowed to dry without rinsing the aqueous treatment composition from the hair, Minus teaches the composition comprising N-acetyl cysteine and L-lysine is used in various methods of application. One of ordinary skill in the art would have been motivated to modify the method steps of the application of the composition, as a matter of experimentation and optimization. Yu et al. teach a method of application of the N-acetyl-L-lysine is applied and the area is dried with warm air to remove excess solvent. Yu et al. does not teach the N-acetyl-L-lysine is rinsed from the hair. As such, one of ordinary skill in the art would have been motivated to modify the teachings of Minus with other prior art teachings, such as Yu et al., to optimize the effectiveness of the composition on the hair. The adjustment of particular conventional working conditions is deemed merely a matter of judicious selection and routine optimization which is well within the purview of the skilled artisan. Accordingly, this type of modification would have been well within the purview of the skilled artisan and no more than an effort to optimize results.
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.

4 is rejected under 35 U.S.C. 103 as being unpatentable over Minus (US 2017/0079897) in view of The Corbett Publication (1976, JSDC), and Yu et al. (US 6,159,485) and CHEBI:17752-N6-acetyl-L-lysine (2016, CHEBI) as applied to claims 1, 2, 3, 5 and 6 above, and further in view of KR20150062590. KR20150062590 cited by Applicant on the IDS filed 10/10/2019. 
Applicant’s invention
Applicant claims a method of strengthening the fibres of bleached hair, the method comprising the sequential steps of: (i) washing the fibres of the bleached hair; (ii) soaking the washed hair in an aqueous treatment composition, and (iii) drying the soaked hair; wherein the aqueous treatment composition comprises at least 1% N-acetyl lysine by weight based on the total weight of the composition. Applicant claims the hair is soaked in the aqueous treatment composition at a temperature from 15 to 40°C. 
Determination of the scope of the content of the prior art
 (MPEP 2141.01)
The teachings of Minus, The Corbett Publication, Yu et al., and CHEBI:17752-N6-acetyl-L-lysine with respect to the 35 U.S.C. 103(a) rejection is hereby incorporated and are therefore applied in the instant rejection as discussed above. 
Regarding Claim 4, since Minus teaches the composition is applied to wet hair and allowed to dry, the reference inherently teaches hair treatment under room temperature (which is generally at 25°C), which falls within the claimed temperature of 15 to 40°C. In addition, Minus teaches “emulsion was allowed to cool at room temperature” [0039], so the treatment composition is at room temperature when used and allowed to dry. 

Difference between the prior art and the claims 
(MPEP 2141.02)

Minus, The Corbett Publication, Yu et al., and CHEBI:17752-N6-acetyl-L-lysine do not specifically/explicitly disclose the hair is soaked in the aqueous treatment composition at a temperature from 15 to 40°C.  It is for this reason KR20150062590 is added as a secondary reference.
KR20150062590 teaches a hair strengthening composition comprising amino acids and reducing sugars. KR20150062590 teaches in the method the hair was dried for 5 minutes at a temperature of 20 degrees centigrade with a hair dryer (page 6, paragraphs 64 and 66).
Finding of obviousness/Rationale and Motivation
 (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the teachings of Minus, The Corbett Publication, Yu et al., CHEBI:17752-N6-acetyl-L-lysine, and KR20150062590 and use experimentation and optimization to determine the processing temperature. Minus teaches hair is washed thoroughly, the composition is applied to hair and a plastic cap is placed on the hair. The processed hair is dried using a hair drier for 30-60 minutes at medium heat and left to process for 30-45 minutes. One of ordinary skill in the art would have been motivated to adjust the processing temperature as a matter of experimentation and optimization. One of ordinary skill in the art would have been motivated to use prior art teachings, such as KR20150062590, which teaches a hair processing temperature of 20°C, which falls within the range of processing temperature currently claimed, for a composition comprising amino acids and reducing sugars. The 
Therefore, the claimed invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made because every element of the invention has been fairly suggested by the cited references.
Response to Arguments
Applicant’s amendment to the claims to wherein the claims are amended to fibres of “bleaches hair”, with respect to the rejections of to the claims have been fully considered. Therefore, the prior rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made as indicated herein above.
The examiner will, however, address Applicant’s amendment regarding the use of fibres on bleached hair, based on the new rejection of record. 
Regarding the limitation of washing the “fibres of bleached” hair, Minus teaches  “injured” or “damaged” hair may be used interchangeably and refer to hair strands that are reduced in strength and/or length due to prolonged and/or repeated exposure to chemical dyes and/or heat. Injured hair refers to hair that has been damaged by heat treatments such as perming and straightening and mechanical damage due to sub-optimal handling of hair. It would have been obvious to one of ordinary skill in the art that since Minus teaches a method for preventing, reducing or alleviating hair breakage, hair shedding or a combination thereof, the method comprising applying on the hair an effective amount of the composition of claim 1, wherein the hair is injured, damaged, 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andriae M Holt whose telephone number is (571)272-9328.  The examiner can normally be reached on Monday-Friday, 8:00 am-4:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRIAE M HOLT/           Examiner, Art Unit 1616 

                                                                                                                                                                                            
/ERIN E HIRT/Primary Examiner, Art Unit 1616